Opinion by
Henderson, J.,
This appeal was taken from the action of the Public Service Commission approving the incorporation of the Connoquenessing Lawrence Light and Power Company, organized under the Act of May 8, 1889, P. L. 136. The appeal is by the Harmony Electric Company formed by the merger of several.electric companies, one of which *48was incorporated to supply the Borough of Ellwood City and the territory adjacent thereto. The appellant is not furnishing electricity in that borough but it claims that the incorporation of the proposed company is an infringement of its implied exclusive franchise to furnish electricity in the same territory. The evidence shows that the Connoquenessing Company has been formed as an auxiliary to the Pennsylvania Power Company, a water, power company, exercising its rights as an electric company under the Act of 1895. This company has been supplying electricity in the Borough of Ellwood City for a number of years, its generating power being derived from Connoquenessing Creek. The lack of adequate power at all times rendered it expedient to use a steam plant for the production of electricity when there was a lack of water for that purpose. The evidence before the commission was to the effect that the new company was only intended to supplement the Pennsylvania Power Company, the two companies being under the same control, the new corporation being formed to meet the legal objection that the Pennsylvania Power Company as a water company was without legal capacity to produce electricity by steam power. It cannot be successfully contended that the action of the Public Service Commission in giving its approval to this charter was unlawful. Nor are we persuaded that it was unreasonable under the evidence. The question of the scope of the operation of the new company is not necessarily involved in its incorporation. The increase of the power of the Pennsylvania company is not a fact of which the appellant has standing to complain. It was engaged in business in that locality before the organization of the appellant company, and the matter of its service in competition with the appellant company is subject to the supervision of the Public Service Commission at all times. The evidence satisfied the commission of the propriety of its action, and we are not persuaded that the order complained of, which through *49the new corporation permits the Pennsylvania Power Company to increase the supply of electricity which it is already distributing in that section of the State is unreasonable.
The order of the commission is therefore affirmed and the appeal dismissed at the cost of the appellant.